By the Court, Shafter, J.:
Appeal by plaintiff from order denying motion for new trial. The motion was denied on the ground that the statement did not specify the particular errors upon which the plaintiff proposed to rely in support of his motion. The motion was properly overruled on the ground mentioned. If it be true that there is only one question of error that could by possibility be raised upon the record, it does not follow that the plaintiff intended “to rely” upon that. If such was his intention he could not safely conceal it, nor could he leave it open to argument or inference. But it does not appear even that “ errors of law occurring at the trial ” was designated generally in the notice of motion as the ground upon which a new trial would be claimed. It appears simply that notice of *304motion was “ duly given,” non constat, but the general designation in the notice may have been that the evidence was insufficient to justify the verdict, or that the verdict was against law.
Order affirmed.